      Case 2:14-cv-00054-GJQ ECF No. 46 filed 08/19/19 PageID.397 Page 1 of 8



                           UNITED STATES DISTRICT COURT
                       FOR THE WESTERN DISTRICT OF MICHIGAN
                                NORTHERN DIVISION


 SUSAN ALLAN and JESSICA WILSON,

         Plaintiffs,

 v.                                                                Case No. 2:14-CV-54

 PENNSYLVANIA HIGHER                                               HON. GORDON J. QUIST
 EDUCATION ASSISTANCE AGENCY
 d/b/a AMERICAN EDUCATION
 SERVICES,

       Defendants.
 _____________________/

                          OPINION REGARDING PLAINTIFFS’
                          MOTION FOR SUMMARY JUDGMENT

        Plaintiffs, Susan Allan and Jessica Wilson, sued Defendant, Pennsylvania Higher

Education Assistance Agency (PHEAA), alleging that PHEAA violated the Telephone Consumer

Protection Act (TCPA), 47 U.S.C. § 227 et seq., by calling Plaintiffs’ cell phones 353 times using

an automatic telephone dialing system (ATDS) or an artificial or prerecorded voice without their

consent. Plaintiffs moved for summary judgment, requesting that the Court award at least the

statutory minimum of $500 for each violation, for a total of $176,500, but asking the Court to

exercise its discretion to award treble damages for each violation for a total of $529,500. (ECF

No. 28.) PHEAA responded, arguing (1) that the system used to dial Plaintiffs’ cell phones does

not fit the statutory definition of an ATDS; (2) that Plaintiffs waived the right to recover any

damages for “pre-recorded calls” because the allegation appears for the first time in Plaintiffs’

motion for summary judgment; and (3) that even if the Court finds that PHEAA violated the TCPA,

treble damages are not appropriate. (ECF No. 37.)



                                                1
    Case 2:14-cv-00054-GJQ ECF No. 46 filed 08/19/19 PageID.398 Page 2 of 8



                                         I. BACKGROUND

        PHEAA is the servicer for Wilson’s student loans, and Allan was the co-signer for Wilson’s

student loans as well as the student loans of a third person. PHEAA claims, and Plaintiffs do not

appear to dispute, that Plaintiffs gave their consent for PHEAA to call their cell phones using an

ATDS or an artificial or prerecorded voice when Plaintiffs submitted a written request for

forbearance on the loans. However, on October 4, 2013, Allan spoke with a representative of

PHEAA and requested that PHEAA stop calling her on her cell phone. (Pls.’ Ex. C, Def.’s Resp.

to Req. for Admis., ECF No. 30 at PageID.231.) Then, on October 15, 2013, Wilson spoke with

a representative of PHEAA and likewise requested that PHEAA stop calling her on her cell phone.

(Id.)

        PHEAA called Allan’s cell phone regarding student loans 219 times after October 4, 2013,

and Wilson’s cell phone 134 times after October 15, 2013. (Pls.’ Ex. F, ECF Nos. 31-32.) PHEAA

used a system called the Avaya Proactive Contact system to place each of the calls. Christopher

Krobath, PHEAA’s Senior Manager of Workflow and Operational Support, explained how the

Avaya system operates:

        PHEAA’s system uses a calling list that is created daily by an automated batch
        process that determines what subset of accountholders qualifies for telephonic
        contact that day, based on, among other things, amounts owed, delinquency status
        and prior contacts. The calling list is not randomly generated. Each morning a new
        and unique calling list is downloaded to the Avaya equipment used in connection
        with making the calls to the accountholders who will be called based on the
        selection criteria outlined above. A human intervenes at that point to create calling
        campaigns for the day. Jobs are started by the person setting up the daily workflow.
        The dialing system places the calls and connects them to operators when a voice is
        detected.

(Def.’s Ex. 2, Krobath Decl., ECF No. 37-2 at PageID.333.)




                                                 2
    Case 2:14-cv-00054-GJQ ECF No. 46 filed 08/19/19 PageID.399 Page 3 of 8



                                     II. MOTION STANDARD

       Summary judgment “shall” be granted “if the movant shows that there is no genuine

dispute as to any material fact and the movant is entitled to judgment as a matter of law.” Fed. R.

Civ. P. 56(a). While the Court must view the evidence in the light most favorable to the non-

moving party, the party opposing the summary judgment motion “must do more than simply show

that there is some metaphysical doubt as to the material facts.” Id. The existence of a mere

“scintilla of evidence” in support of the non-moving party’s position is insufficient. Daniels v.

Woodside, 396 F.3d 730, 734–35 (6th Cir. 2005). The non-moving party “may not rest upon [his]

mere allegations,” but must instead present “significant probative evidence” establishing that

“there is a genuine issue for trial.” Pack v. Damon Corp., 434 F.3d 810, 813–14 (6th Cir. 2006).

       While a moving party without the burden of proof need show only that the opponent cannot

sustain his burden at trial, a moving party with the burden of proof faces a “substantially higher

hurdle.” Arnett v. Myers, 281 F.3d 552, 561 (6th Cir. 2002). Where the moving party has the

burden, “his showing must be sufficient for the court to hold that no reasonable trier of fact could

find other than for the moving party.” Calderone v. United States, 799 F.2d 254, 259 (6th Cir.

1986). The Sixth Circuit has emphasized that the party with the burden of proof “must show the

record contains evidence satisfying the burden of persuasion and that the evidence is so powerful

that no reasonable jury would be free to disbelieve it.” Arnett, 281 F.3d at 561. Accordingly,

summary judgment in favor of the party with the burden of persuasion “is inappropriate when the

evidence is susceptible of different interpretations or inferences by the trier of fact.” Hunt v.

Cromartie, 526 U.S. 541, 553 (1999).




                                                 3
    Case 2:14-cv-00054-GJQ ECF No. 46 filed 08/19/19 PageID.400 Page 4 of 8



                                          III. ANALYSIS

       The Court agrees with Plaintiffs that the Avaya system that PHEAA uses qualifies as an

ATDS, and that PHEAA committed several violations of the TCPA, but the Court finds the

violations entitle Plaintiffs to statutory damages, not treble damages.

       In relevant part, the TCPA prohibits “mak[ing] any call (other than a call made for

emergency purposes or made with the prior express consent of the called party) using any

automatic telephone dialing system or an artificial or prerecorded voice” to a cell phone. 47 U.S.C.

§ 227(b)(1)(A)(iii). The term “automatic telephone dialing system” is defined as “equipment

which has the capacity—(A) to store or produce telephone numbers to be called, using a random

or sequential number generator; and (B) to dial such numbers.” 47 U.S.C. § 227(a)(1). The parties

dispute whether PHEAA’s Avaya system qualifies as an ATDS.

       Since the enactment of the TCPA in 1991, the Federal Communications Commission

(FCC) has issued multiple orders interpreting the TCPA’s definition of an ATDS. The D.C. Circuit

Court of Appeals reviewed several challenges to the FCC’s rulings and vacated the FCC’s

interpretations. ACA Int’l v. FCC, 885 F.3d 687 (D.C. Cir. 2018). In particular, the D.C. Circuit

focused on the FCC’s interpretation of the term “capacity” and found that the TCPA is not violated

when a call is made from equipment with the capacity to function as an autodialer if autodialer

features are not used to make the call. Id. at 695.

       The D.C. Circuit also addressed challenges to the FCC’s interpretation of what functions

equipment must possess to qualify as an autodialer, which is the focus of this case. As the D.C.

Circuit noted: “A basic question raised by the statutory definition is whether a device must itself

have the ability to generate random or sequential telephone numbers to be dialed. Or is it enough

if the device can call from a database of telephone numbers generated elsewhere?” Id. at 701



                                                 4
    Case 2:14-cv-00054-GJQ ECF No. 46 filed 08/19/19 PageID.401 Page 5 of 8



(italics in original). The D.C. Circuit vacated the FCC’s ruling on the matter because the FCC’s

“ruling appear[ed] to be of two minds on the issue,” thus leaving the public with a “lack of clarity

about which functions qualify a device as an autodialer.” Id. at 701, 703. But the D.C. Circuit

noted that “it might be permissible . . . to adopt either interpretation.” Id. at 702-03.

       The only circuit court to analyze the issue in depth since the D.C. Circuit’s ruling in ACA

International is the Ninth Circuit. The Ninth Circuit explained: “Because the D.C. Circuit vacated

the FCC’s interpretation of what sort of device qualified as an ATDS, only the statutory definition

of ATDS as set forth by Congress in 1991 remains.” Marks v. Crunch San Diego, LLC, 904 F.3d

1041, 1049–50 (9th Cir. 2018), cert. dismissed, 139 S. Ct. 1289 (2019). Therefore, the Ninth

Circuit relied on traditional principles of statutory construction to interpret the meaning of an

ATDS under the TCPA.

       The Ninth Circuit found the statutory definition of ATDS to be ambiguous, citing the D.C.

Circuit’s finding that alternate interpretations “might be permissible.” Id. at 1051 (citing ACA

Int’l, 885 F.3d at 702-03). An ATDS is simply defined as “equipment which has the capacity—

(A) to store or produce telephone numbers to be called, using a random or sequential number

generator; and (B) to dial such numbers.” 47 U.S.C. § 227(a)(1). However, the question remains

whether the phrase “using a random or sequential number generator” modifies only the verb

“produce” or modifies both “store” and “produce.” In other words, is an ATDS defined as

“equipment which has the capacity (A) to [i] store [telephone numbers to be called] or [ii] produce

telephone numbers to be called, using a random or sequential number generator; and (B) to dial

such numbers,” or as “equipment which has the capacity (A) to store [telephone numbers produced

using a random or sequential number generator]; or [to] produce telephone numbers to be called,




                                                  5
    Case 2:14-cv-00054-GJQ ECF No. 46 filed 08/19/19 PageID.402 Page 6 of 8



using a random or sequential number generator; and (B) to dial such numbers[?]” Marks, 904 F.3d

at 1050-51.

       The Ninth Circuit looked to the “context and the structure of the statutory scheme” to

resolve that question. Id. at 1051. The Ninth Circuit pointed out that certain provisions of the

TCPA allow an ATDS to call select numbers—for instance, § 227(b)(1)(A) permits the use of an

autodialer for a call “made with the prior express consent of the called party.” But “[t]o take

advantage of this permitted use, an autodialer would have to dial from a list of phone numbers of

persons who had consented to such calls, rather than merely dialing a block of random or sequential

numbers.” Id. Additionally, Congress amended § 227(b)(1)(A)(iii) in 2015 to exempt the use of

an ATDS to make calls “solely to collect a debt owed to or guaranteed by the United States.” The

2015 amendment presumes a definition of an ATDS that includes equipment dialing from a list of

individuals. Id. at 1051-52. Thus, the Ninth Circuit “conclude[d] that the statutory definition of

ATDS includes a device that stores telephone numbers to be called, whether or not those numbers

have been generated by a random or sequential number generator.” Id. at 1043.

       The Court agrees with the Ninth Circuit’s analysis, and because there is no question that

the Avaya system that PHEAA uses stores telephone numbers to be called and automatically dials

those numbers, the system qualifies as an ATDS. The remaining questions relate to the number

of violations and the damages.

       While Plaintiffs may have consented to receive calls from PHEAA when seeking

forbearance on the student loans, Allan revoked consent on October 4, 2013, and Wilson revoked

consent on October 15, 2013. See ACA Int’l, 885 F.3d at 695 (sustaining the FCC’s ruling “that a

party can revoke consent through any reasonable means clearly expressing a desire to receive no

further calls or texts”). PHEAA’s Excel spreadsheets, offered by Plaintiffs, show that the Avaya



                                                6
    Case 2:14-cv-00054-GJQ ECF No. 46 filed 08/19/19 PageID.403 Page 7 of 8



system placed calls to Allan’s cell phone 219 times after she revoked consent and to Wilson’s cell

phone 134 times after she revoked consent, for a total of 353 violations of the TCPA. (Pls.’ Ex.

F, ECF Nos. 31-32.) PHEAA has offered no evidence to contradict those figures.

       PHEAA argues that Plaintiffs should not be allowed to recover any damages for 30 pre-

recorded voicemails that Allan received because Plaintiffs identified those potential violations for

the first time in their motion for summary judgment. However, PHEAA’s argument does not

change anything. Plaintiffs simply offered evidence that for 30 of the calls that were placed to

Allan’s cell phone using an autodialer, PHEAA also left a voicemail using a pre-recorded voice.

In other words, the 30 pre-recorded voicemails were included in the 353 violations and were not

alleged as additional violations, only as an alternative theory of recovery.

       Finally, the Court has to determine the amount of damages. Under the TCPA, a plaintiff

may bring “an action to recover for actual monetary loss from [a violation of the TCPA], or to

receive $500 in damages for each such violation, whichever is greater,” 47 U.S.C. § 227(b)(3)(B).

But if the Court finds that the defendant “willfully or knowingly violated” the TCPA, “the court

may, in its discretion, increase the amount of the award” to as much as $1500 per violation. 47

U.S.C. § 227(b)(3).

       Plaintiffs argue that PHEAA’s conduct constituted willful and knowing violations of the

TCPA because PHEAA continued calling Plaintiffs using an ATDS after they revoked consent to

receive such calls. However, that is simply what is required to violate the statute. Moreover, at

the time that PHEAA acted in violation of the statute, the FCC had equivocated on whether the

type of system PHEAA used qualified as an ATDS. Therefore, the Court finds that PHEAA did

not violate the TCPA willfully or knowingly, and will award statutory damages of $500 per

violation.



                                                 7
   Case 2:14-cv-00054-GJQ ECF No. 46 filed 08/19/19 PageID.404 Page 8 of 8



                                      V. CONCLUSION

      For the foregoing reasons, the Court will grant Plaintiffs’ motion for summary judgment

and award Plaintiffs $176,500 for PHEAA’s 353 TCPA violations.

      An Order consistent with this Opinion will enter.



Dated: August 19, 2019                                    /s/ Gordon J. Quist
                                                         GORDON J. QUIST
                                                   UNITED STATES DISTRICT JUDGE




                                              8
